Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 06/02/2022:
Amendment of claims 1 to 3 and 5 to 9 are acknowledged.
New Claims 10 to 19 are acknowledged.
Replacement sheet for Figure 2 is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Brandon Zuniga on 06/15/2022.

The application has been amended as follows: 
Claims 1, 2, 3, 5, 6 and 8 will now read:

1. 	Bag-sealing apparatus for heat-sealing a bag, the apparatus comprising:
a plurality of heater portions configured to apply heat to heat-seal an open end of said
bag which is inserted in use into the bag-sealing apparatus, wherein at least some of the heater
portions can be operated to apply heat to heat-seal said open end of said bag
independently of the other heater portions; and
a bag detecting means constructed and arranged to detect the location of said bag
relative to the heater portions when said bag is inserted in use into the bag-sealing
apparatus;
the heater portions being constructed and arranged such that only the or each heater
portion that overlies said bag inserted in use into the bag-sealing apparatus as detected by
the bag detecting means is caused to operate to apply heat to said bag.

2. 	Bag-sealing apparatus according to claim 1, wherein the plural heater portions are electrically resistive heaters, wherein at least some of the electrically resistive heaters can be operated to apply heat to heat-seal said open end of said bag independently of the other electrically resistive heaters.

3. 	Bag-sealing apparatus according to claim 1, comprising:
a first member and a second member arranged to receive said bag therebetween;
the heater portions being arranged on at least one of the first and second members so as to
be operable to apply heat to heat-seal said open end of said bag when said bag is received between the first and second members;
wherein the bag detecting means is provided by at least one of the first and second members comprising a plurality of air holes, through which air can be blown or sucked, and at least one air pressure sensor in communication with the air holes and arranged to sense changes in air pressure which occur if  said bag obstructs one or more of the air holes when said bag is received between the members for heat-sealing, thereby to enable the location of said bag relative to the heater portions to be detected.

5. 	Bag-sealing apparatus according to claim 1, wherein the bag-sealing apparatus is a vacuum bag-sealing apparatus constructed and arranged to suck air out of said bag which is inserted in use into the bag-sealing apparatus and prior to the heater portions applying heat to heat-seal said open end of said bag.

6. 	Bag-sealing apparatus according to claim 1, comprising a controller in communication with the heater portions and the bag detecting means, the controller being constructed and arranged to receive an input from the bag detecting means relating to the location of said bag relative to the heater portions and to control the heater portions to operate in accordance with the input from the bag detecting means.

8. 	A method according to claim 7, wherein the bag-sealing apparatus comprises a first member and a second member arranged to receive the bag therebetween, the heater portions being arranged on at least one of the first and second members so as to be operable to apply heat to heat-seal said open end of the bag when the bag is placed between the first and second members, at least one of the first and second members comprising a plurality of air holes;
wherein the open end of the bag is placed between the first and second members;
the method comprising:
blowing or sucking air through the air holes; and
detecting the location of the bag relative to the heater portions by sensing changes in air pressure which occur if the bag obstructs one or more of the air holes when the bag is received between the members for heat-sealing.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

On Claim 1:
The claim discloses a bag detecting means constructed and arranged to detect the location of a bag relative to the heater arrangement when said bag is inserted in use into the bag-sealing apparatus. The Examiner considers that the bag detecting means corresponds to the manifold 46, pipes 44, airholes 40 and air pressure sensor 48 as described on Figure 2 and Paragraphs 47 to 53 of the publication. 
The Claim also discloses that the heater portions being constructed and arranged such that only the or each heater portion that overlies said bag inserted in use into the bag-sealing apparatus as detected by the detecting means is caused to operate to apply heat to said bag. The claim mentions the heater arrangement being constructed and arranged to perform the function, but does not provide any structure for that function. The Examiner considers that the means to make the heater arrangement fulfill the mentioned function is the controller 50.

On Claim 7:
The claim includes a step of detecting the location of a bag relative to the heater arrangement; and indicates the bag detection means are the structure to perform the function. The Examiner considers that the bag detection means corresponds to the manifold 46, pipes 44, airholes 40 and air pressure sensor 48 as described on Figure 2 and Paragraphs 47 to 52 of the publication.
The Claim includes the step of operating the heater portions such that only the or each heater portion that overlies the bag placed in the bag-sealing apparatus as detected by the bag detection means is caused to operate to apply heat to the bag to heat seal the bag. The Examiner considers that the means to make the heater arrangement “operable” for the mentioned function is the controller 50.

Allowable Subject Matter
Claims 1 to 19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 7:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed bag sealing apparatus and method for sealing a bag comprising placing a bag inside the apparatus, the apparatus comprising a plurality of individually operable heater portion and bag detection means as disclosed, so only the heater portion or portions that overlie said bag as detected by the bag detection means would operate to apply heat to the bag.
The most similar art of record would be Alden (US 5177937), used in the previous office action, but the bag detector does not include the air manifolds, pipes, airholes and pressure sensor as disclosed; also, the sealing elements would not be compatible with the bag detecting means. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731